DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 25, 26, 29, 31, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Haley et al. in foreign document WO 2017/143388 A1 (cited by the applicant), hereinafter referred to as Haley, in view of Small in Pub. No. US 2017/0168163 A1, and Yang et al. in Pub. No. US 2016/0297545 A1, hereinafter referred to as Yang.
 	Haley discloses a control method for a terminal device in a non-terrestrial cellular data communication network (paragraph [0055]; Fig 1A, 1C), the network comprising at least one airborne or spaceborne base station moving along a flight trajectory (Fig 1A; 21, 23), for connecting the terminal device to said network (paragraph [0041]), the method comprising the following steps: providing flight trajectory data for said base station in a memory element of said terminal device (Fig 2A: 214; page 14, lines 2-4); providing terminal location data in a memory element of said terminal device (Fig 2A: 210; paragraph [0055]: line 9); using a data processing unit, determining at least one time slot during which a wireless communication channel between said terminal device and said base station is estimated to be available, based on said flight trajectory data and on said terminal location data (paragraph [0056]; fig 2A: 222); and using a data processing unit, scheduling a data reception or transmission between said terminal device and said base station during the determined time slot (paragraphs [0056]-[0057]: lines 1-5; fig 2A, fig 2B).

 	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate these well known features of Small in the method of Haley, to provide conventional estimated parameters for future location prediction to further enhance the system capability and performance.
 	Haley in view of Small still fail to disclose that computing, based on said flight trajectory data and said terminal location data, estimate values for said base station, comprising any of a future position, elevation, velocity, or any combination thereof, which is also well known in the art and commonly applied in wireless communications field for providing dynamic control of wireless communication (i.e. optimal flight path selection) between the terminal device and the base station.  Yang, for example, also from the similar field of endeavor, teaches these well known feature (paragraphs [0204], [0212], [0215], [0218], and FIG. 7).
 	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate these well known feature of Yang in the method of Haley in view of Small, to provide dynamic 
 	Referring to claim 2, Haley in view of Small and Yang disclose that said step of scheduling a data reception or transmission comprises switching the terminal device's state using said data processing unit from a first state, in which the device is not capable of receiving and/or transmitting data, to a second state, in which the device is capable of receiving and/or transmitting data using a data reception and transmission unit (paragraph [0056]: lines 7-12 in Haley; the terminal goes from sleep state to wake up state when the time transmits).
 	Referring to claims 4-5, Haley in view of Small and Yang disclose that said step of providing flight trajectory data comprises, at the base station, transmitting said flight trajectory data to said terminal device, and at the terminal device, using a data reception unit, receiving said flight trajectory data from said base station through a wireless data communication channel, and said flight trajectory data comprises an identifier of said base station, ephemeris data, altitude data, velocity data or any combination thereof (page 14, lines 2-4 in Haley; ephemeris data 214 transmitted by the satellite).
 	Referring to claims 25, 34-36, claims 25, 34-36 are rejected for substantially same reasons as claims 1, 2, 4 and 5, except each claim is in an apparatus claim format, which is also taught by Haley (paragraph [0020]).
 	Referring to claim 26, Haley in view of Small and Yang disclose that the terminal device being a user equipment or a ground-based gateway node serving a plurality of user equipments (fig 1A and fig. 1B in Haley).

 	Referring to claim 31, claim 31 is rejected for substantially same reason as claim 1, except the claim is in a non-transitory computer-readable medium (CRM) format, which is also taught by Haley (paragraph [0074]).
Claims 8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Haley in view of Small and Yang, as applied to claims 1 and 25 above, and further in view of Cortiella et al. in Patent No. US 8,447,520 B2, hereinafter referred to as Cortiella.
 	Haley in view of Small and Yang do not disclose the step of providing terminal location data comprises the additional step of estimating the terminal device's location based on detected properties of at least three signals received at the terminal device from different positions taken by at least one base station, which is also considered well known and commonly adopted in wireless communications field for providing conventional terminal device location prediction.
 	Cortiella, for example, also from the similar field of endeavor, teaches the same feature of providing terminal location data comprises the additional step of estimating the terminal device's location based on detected properties of at least three signals received at the terminal device from different positions taken by at least one base station (col. 3, line 52 to col. 4, line 23, col. 7, lines 35-65, and claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art to further modify the method of Haley in view of Small and Yang with the technical feature of Cortiella, to further enhance the system flexibility and compatibility.
.
Claims 11 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Haley in view of Small and Yang, as applied to claims 1 and 25 above, and further in view of Jiang et al. in Pub. No. US 2019/0208387 A1, hereinafter referred to as Jiang.
 	Haley in view of Small and Yang do not disclose that the terminal device receives, during said scheduled time slot, a synchronization signal from said base station, the synchronization signal carrying data indicating a transmission frequency and timing information, which are required for the terminal device to synchronize future data transmission and/or data reception to/from said base station, which is also considered well known and commonly adopted in wireless communications field for providing network synchronization.
 	Jiang, for example, also from the similar field of endeavor, teaches the same feature that the terminal device receives, during said scheduled time slot, a synchronization signal from said base station, the synchronization signal carrying data indicating a transmission frequency and timing information, which are required for the terminal device to synchronize future data transmission and/or data reception to/from said base station (paragraphs [0050], [0074] and [0076]).  Therefore, it would have been obvious to one of ordinary skill in the art to further modify the method of Haley in view of Small and Yang with the technical feature of Jiang, to further enhance the system reliability and efficiency.
 	Referring to claim 38, claim 38 is rejected for substantially same reasons as claim 11, except the claim is in an apparatus claim format, which is also taught by Haley (paragraph [0020]).
Allowable Subject Matter
Claims 14 and 15 are allowed.
Claims 12, 39, 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Tieftrunk et al., Sun et al., and Hu et al. are additionally cited to show the conventional feature of future base station position/elevation/velocity prediction utilizing trajectory data and terminal location data similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465